                           UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION

                                        NO. 5:20-CR-296-lD

UNITED STATES OF AMERICA                                                ORDER GRANTING MOTION
                                                                        TO SEAL DOCUMENT

   v.


KAYLA WHITLEY BRUCE


        Upon motion by the defendant, by and through counsel, and for good cause shown, it is

hereby ordered that the defendant's motion to seal is granted.



so ORDERED, this        ,      day of   _____,A-rt. . .,. .,. ·/___,, 2021.



                                                         United States District Judge




          Case 5:20-cr-00296-D Document 54 Filed 04/09/21 Page 1 of 1
